Title: To James Madison from Robert R. Livingston, 30 January 1804
From: Livingston, Robert R.
To: Madison, James



No 97
Sir
Paris 30th Jany 1803 [1804]
I find I was under a mistake, when in my last I informed you that the Commissioners were going on with their liquidations; none have been sent up with their final determination, but the first Seven, as I now am informed (tho not from them, for they communicate nothing to me) these were Sent up before the arrival of Mr Maclure from England. They are yet retained in the French Treasury, from whence I do not think it proper to get them sent, tho’ I could do it by a single word. But I think the drawing bills for this triffling amount would have the appearance of partiality, & the rather as a claim of my brothers is among the number. For it is yet very problematical whether I shall be able to obtain permission not to draw if the measures of the commissioners should reduce me to the necessity of complying with your instructions before I receive your ulterior directions, for I am quite in the dark as to the reasons on which they will be grounded. The difficulty of touching the business may be judged by this little anecdote. I called a few days ago upon the minister [of] the treasury he asked me whether I had seen Mr Talle[r]and I told him not but that I was going to call upon him that day—he has a message for you from the first consul about which he wished me to speak to you but as it was not my business I told him I would not interfere—what is it? The first consul has directed him to tell you that if the stock was not delivered by the 21 of this month which compleats the three months from the ratification he would consider the treaty as void—but sir we have three months from the [del]ivery of the country and we have acted so generously [as] not to avail ourselves of that delay—but the consul says it is from the [rat]ification and [del]ivery and it may be either at his option I do not however tell you that this is my opinion I believe not nor can I easily believe that it is [the] first consul[s] —but supposing it was and well founded what right have you to ask me for the stock have you not sold it and if Hope and Baring are satisfied what right have you to complain nor have I any dou[b]t that their agent will receive the stock even within three months from the ratification—he Seemed a little Startled at this. But, Says he, if we are not entitled to the Stock we are to the bills which you hold as its purchase, & we have a right to call for the first third. Pardon me the treaty has nothing to do with the bills this was an after transaction [between] you and the bankers and for your mut[ual] security you put the bill into my hands to be taken out by your mutual consent my government have no concern in this nor I any other than to deliver them to your jo[i]nt order—but cannot you contrive to let us have a part of the amount? Certainly not [till] the arrival of Master Baring when I hope you will between you take the who[le] [of] this heavy charge off of my hands. I did not think it proper after this notice to go to Mr Talleyrand, as I chuse if he had any thing to Say on this Subject that he Should do it in writing, that my answer might meet the Consul’s eyes [with] more force than they would dare to represent it & he has been very ill, but is now recovering. You may judge by this how delicate a business it will be to ask any modification of [the] treaty till they got their money.
Some Consular arrangements are necessary here, particularly with respect to wrecks, But I have no power to make them as they must be mutual. Some general Commercial principles might also be established to the advantage of both countries.

There is no rel[ax]ation of the preparation for the descent tho’ no time fixed for making it. The late Spanish Ambassador is dead. I have the honor to be Sir with the highest esteem & most respectful attachment Your most Obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC marked “1804” by Wagner; docketed by Wagner as received 2 June 1804. Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.).



   
   Miscoded “county.”



   
   Miscoded “mpivery.”



   
   Miscoded “agreeable.”



   
   Miscoded “sevenification.”



   
   Miscoded “mpivery.”



   
   Miscoded “spi.”



   
   Miscoded “douait.”



   
   Miscoded “council.”



   
   Miscoded “mutleast.”



   
   Miscoded “ci.”



   
   Miscoded “who county.”



   
   Miscoded “reb.”



   
   Draft inserts “since” here.



   
   Miscoded “than.”



   
   José Nicolás de Azara, marqués de Nibbiano, died on 26 Jan. 1804 (Biographie universelle [1843–65 ed.], 2:534–35).


